DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was filed after the mailing date of the Notice of Allowance on 07/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ingen Schenau (US 2008/0160458; IDS 07/29/2021) in view of Ogawa (JP 207045869; IDS 07/29/2021).
Van Ingen Schenau discloses a dense line space pattern 100 of lines of resist material protruding from a surface 112 of a top layer 114. (Para, 0030, Fig. 2). Van Ingen Schenau discloses the top layer 114 may be a bottom anti-refection coating (BARC) at least partially overlaying a lithographic substrate W. (Para, 0030). Van Ingen Schenau discloses the resist material of two adjacent lines 110 and 111 originates from two respective, separate, resist material depositions on the substrate. (Para, 0030). Van Ingen Schenau explains the first and second resist material depositions include providing and lithographically processing a respective first and second resist material to the substrate W which may be any radiation sensitive material such as, for example, positive tone resist or negative tone resist. (Para, 0030; Fig.2). Van Ingen Schenau discloses the substrate is a silicon wafer, which may have been lithographically processed to provide one or more IC layers before applying the double patterning process of the present embodiment. (Para, 0030). Van Ingen Schenau discloses the substrate is further provided with a target layer TL underneath the BARC layer 114, which is to be patterned with a desired pattern in accordance with the present method. (Para, 0030). Van Ingen Schenau discloses the target layer TL may be an IC layer or any other type of layer for use in lithographic processing. (Para, 0030). Van Ingen Schenau also discloses that instead of a BARC, the top layer 114 may be, for example, an inorganic bottom anti-reflection coating (BARC), or a hard mask disposed on the substrate comprising an oxide layer or a layer of a nitride such as SiON or SiN or TiN. (Para, 0030). These discloeus and the illustrations of Figure 2 teach and/or suggest the limitation of claims 1 and 14 where a method of patterning using enhancement of 
Van Ingen Schenau discloses process steps 200 for a double patterning method comprises providing a first resist material to the substrate W (FIG. 2, step 210), forming a first semi dense line pattern in the first resist material layer (FIG. 2, step 220) which includes a development step wherein a first developer is applied to provide a first set of spaces. (Para, 0030). Van Ingen Schenau discloses the result of the first two steps 210 and 220 is a pattern or first set of lines 310 protruding from the BARC surface having a line width CDdp, and the width of the spaces between the lines is 3 CDdp. (Para, 0032). Van Ingen Schenau discloses the two lines 110 in FIG. 3A may be just first and second feature-segments of one or more features. (Para, 0032). Van Ingen Schenau discloses a second resist material is provided to the substrate (FIG. 2, step 230) and this process is arranged so at least the uncovered portions of the surface 112 or the spaces between the first set of lines 310 are covered by or filled with second resist material. (Para, 0033). Van Ingen Schenau discloses a second semi dense line pattern 320 is printed in the second resist material layer (FIG. 2, step 240). (Para, 0033). Van Ingen Schenau explains the result of the steps 230 and 240 is a second pattern arranged such that the line width of the resulting second set of lines 320 protruding from the BARC surface 114 is CDdp as well, and the width of the spaces between the lines 111 is 3 CDdp. (Para, 0033). Van Ingen Schenau discloses the position of the second set of lines 320 is arranged in interleaved position with respect to the first set of lines 310. (Para, 0033).  Van Ingen Schenau discloses the line 111 between the two lines 110 may be just a third feature-segment between aforementioned first and second feature-segments of one or more features. (Para, 0033). The pitch of the resulting pattern is 2 CDdp, and hence the desired dense line space pattern is obtained, where in view of CDdp being smaller than CD, effectively the factor k1 is or can be smaller than 0.25. (Para, 0033). Van Ingen Schenau discloses the second printing process (step 240) also includes a development of the second resist material using a second developer, to provide a 
Van Ingen Schenau discloses after the printing of the second semi dense line pattern 320, the desired etch mask pattern 100 of dense lines and spaces is obtained and a conventional RIE process can be applied to transfer the dense pattern of lines to the target layer TL (FIG. 2, step 250). (Para, 0035). Van Ingen Schenau discloses the resist material mask can subsequently be stripped applying a conventional resist stripping process. (Para, 0035). 
Van Ingen Schenau explains the present method can thus in principle be used for double patterning to avoid an intermediate RIE or other etch process, an improvement of the yield of the present double patterning process may be obtained by applying, after the first exposing and developing of the first resist material layer and before providing the second resist material to the substrate, a surface conditioning process step arranged to condition the cleared, uncovered portions of the surface 112 in between the features 110 in FIG. 3A. (Para, 0038). Van Ingen Schenau discloses this additional process step 410 is executed between the process step 220 of printing the first semi dense line pattern and the process step 230 of providing the second resist material to the substrate and desirably, after the first developing and before application, to the substrate, of the second resist material. (Para, 0038). These disclosures teach and/or suggest the limitation of claim 1 and 14 where the method comprises performing a surface adhesion modification process on the substrate. 
In a second embodiment which includes the BARC surface conditioning step 410, the substrate is exposed to a fluorocarbon based plasma or a hydrogen-containing fluorocarbon based plasma such as a CxHyFz plasma treatment which has the effect of replacing hydrophilic hydroxyl groups by hydrophobic fluorine groups. (Para, 0042). These disclosures teach and/or suggest the limitation of claims 1 and 14 where the surface adhesion modification process BARC surface conditioning steps is combined with a conventional method to prevent pattern collapse, such as applying a rinse liquid and/or using a super critical carbon dioxide developer. (Para, 0046). This disclosure teaches and/or suggests the limitation of claim 1 where the method comprises controlling operating parameters of the surface adhesion modification process to achieve target profiles of the patterned structure and substrate throughout objectives and the limitation of claims 3-5. Moreover, these disclosures teach and/or suggest the limitation of claim 14 where the method comprises controlling operating parameters of the surface adhesion modification process to achieve target profiles of the patterned structure and reduced pattern lifting, line merging, open line and/or without a pattern and the limitation of claim 20. 
Van Ingen Schenau also explains the terms radiation and beam encompass all types of electromagnetic radiation, including ultraviolet (UV) radiation and extreme UV (EUV) radiation. (Para, 0077). This disclosure contemplates the limitation of claim 8. 
Still the disclosures and illustrations of Van Ingen Schenau fail to teach and/or suggest the limitation of claim 1 wherein the underlying layer includes a spin-on-carbon layer. However, the disclosures of Ogawa provides such teachings. 
Ogawa is also directed to a plasma processing method where an object to be processes comprises an organic film a mask film and a resist fil laminated on a substrate are treated with a plasma. Ogawa discloses the structure of the wafer in greater detail. (Para, 0031). Ogawa discloses the semiconductor wafer W to be processed is formed by stacking an organic film 21, a mask film 22, and a photoresist (PR) 23 on an insulating film 20 in this order. (Para, 0031). Ogawa discloses the insulating film 20 is an oxide film such as SiO2, the organic film 21 is an organic dielectric layer (ODL: Organic Dielectric Layer) such as a spin-on carbon 22 is, for example, a silicon-containing antireflection film (SiARC). (Para, 0031). The disclosures of Van Ingen Schenau in view of these disclosures of Ogawa teach and/or suggest the limitation of claims 1 and 14 wherein the underlying layer includes a spin-on-carbon layer and the limitation of claims 2 and 6-7. Ogawa discloses that as another example, the mask film 22 may have a 2 layer structure in which a SiON film is stacked on the organic film 21 and an organic antireflection film (BARC) is stacked on the SiON film. (Para, 0031). Ogawa also discloses the photoresist 23 is an EUV resist having a predetermined pattern formed using EUV light (Para, 0031).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the disclosures of Van Ingen Schenau in view of the disclosures of Ogawa because both are directed to plasma treatment methods which enhance patterning processes and Ogawa discloses a method that will also enhance the etching step of the EUV photoresist which is used for patterning in the method disclosed in Van Ingen Schenau.  






Claims 10-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ingen Schenau in view of Ogawa as applied to claims 1-9, 14-16 and 20 in paragraph 6 above, and further in view of Ohishi (US 2002/034008).
The disclosures of Van Ingen Schenau in view of Ogawa as discussed above fail to teach and/or suggest the limitation of claim 10 wherein the operating parameters of the surface adhesion modification process include contact angle and adhesion energy. However, the disclosures and illustrations of Van Ingen Schenau in view of Ogawa and further in view of the disclosures of Ohishi provide such teachings. 
Ohishi is directed to anti-reflection materials, polarization films and methods of producing such films. Ohishi discloses a low reflection layer is provided and at the front most surface of the anti-reflection material it is subjected to a surface hydrophilizing treatment. Ohishi discloses 
Ohishi discloses for the surface hydrophilizing treatment, corona treatment, plasma treatment, saponification treatment, or such can be employed, with corona treatment or plasma treatment being preferable. (Para, 0055). Ohishi discloses since anti-reflection material is limited to materials having substantial alkali resistance in the case in which saponification treatment is carried out. (Para, 0055). Ohishi discloses, it is preferable the surface hydrophilizing treatment be carried out so the static attenuation half-value period of the front most surface is 500 seconds or less, in particular, 300 seconds or less, in order to demonstrate good anti-static properties. (Para, 0055). Ohishi further discloses, on the front most surface subjected to the surface hydrophilizing treatment, the contact angle with water is preferably 85 degrees or less, more preferably 75 to 10 degrees, and most preferably 65 to 20 degrees. (Para, 0055). Ohishi also discloses it is preferable that the corona discharge amount be 40 to 200 Wmin/m2, when corona treatment is carried out as a surface hydrophilizing treatment. (Para, 0055). Ohishi explains when the energy is too low, anti-static property is insufficiently obtained and when it is too high, or when the contact angle is too small, the surface of the anti-reflection film is easily dirtied or is broken during the treatment. (Para, 0055). The disclosures of Van Ingen Schenau in view of Ogawa further in view of these disclosures of Ohishi teach and/or suggest the limitations of claims 10-12 and 17-19.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by applicant to modify to the teachings of Van Ingen Schenau and Ogawa further in view of the teachings of Ohishi because similar to Van Ingen Schenau and Ogawa, Ohishi is also directed to patterning methods that incorporate plasma treatment of anti-reflective 
Reasons for Allowance







The following is an examiner’s statement of reasons for allowance: In the previous Office Action dated 07/26/2021 claim 13 was indicated as being allowable. The Examiner maintains the indication of allowability for claim 13 in this present action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.